UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (98.4%)(a) Shares Value Advertising and marketing services (0.2%) ValueClick, Inc. (NON) 84,737 $529,606 Aerospace and defense (0.9%) Alliant Techsystems, Inc. (NON) 10,744 868,223 Cubic Corp. 25,541 693,694 Teledyne Technologies, Inc. (NON) 17,351 483,572 Automotive (0.2%) BorgWarner, Inc. 31,263 527,719 Banking (4.7%) Bank of Hawaii Corp. 1,181 42,362 Cardinal Financial Corp. 4,845 26,890 City Bank 27,741 87,384 City Holding Co. 15,599 401,050 City National Corp. 29,218 1,011,235 Commerce Bancshares, Inc. 12,427 434,324 Cullen/Frost Bankers, Inc. 12,474 545,987 First Citizens BancShares, Inc. Class A 5,135 718,181 Imperial Capital Bancorp, Inc. 2,070 1,904 Independent Bank Corp. 17,028 315,699 International Bancshares Corp. 38,212 696,223 PacWest Bancorp 46,649 788,835 PNC Financial Services Group 8,902 289,493 Seacoast Banking Corp. of Florida 52,759 242,164 Smithtown Bancorp, Inc. 22,088 304,373 SVB Financial Group (NON) 75,677 1,571,811 UCBH Holdings, Inc. 181,798 423,589 Webster Financial Corp. 57,590 240,726 Whitney Holding Corp. 92,713 1,204,342 Wilmington Trust Corp. 98,468 1,348,027 Beverage (0.1%) Coca-Cola Bottling Company Consolidated 3,270 146,987 Biotechnology (2.3%) Cubist Pharmaceuticals, Inc. (NON) 42,361 906,949 eResearch Technology, Inc. (NON) 64,787 375,117 Life Technologies Corp. (NON) 132,215 3,366,194 Quidel Corp. (NON) 51,398 632,195 Broadcasting (0.1%) Sinclair Broadcast Group, Inc. Class A 64,547 119,412 Building materials (1.2%) AAON, Inc. 26,864 486,776 Apogee Enterprises, Inc. 43,999 450,990 Lennox International, Inc. 66,641 1,873,279 Chemicals (4.3%) Ashland, Inc. 26,019 208,672 Balchem Corp. 17,943 400,667 CF Industries Holdings, Inc. 13,305 625,335 Compass Minerals International, Inc. 15,851 953,755 Cytec Industries, Inc. 28,388 580,251 Eastman Chemical Co. 23,619 612,913 FMC Corp. 38,003 1,695,694 International Flavors & Fragrances, Inc. 41,562 1,189,504 Lubrizol Corp. (The) 33,302 1,136,264 Olin Corp. 66,002 927,328 OM Group, Inc. (NON) 27,279 528,667 Spartech Corp. 45,821 145,253 Valspar Corp. 63,254 1,097,457 Coal (0.3%) Foundation Coal Holdings, Inc. 47,745 774,424 Commercial and consumer services (2.6%) Alliance Data Systems Corp. (NON) 29,359 1,221,041 Bowne & Co., Inc. 46,675 130,690 Brink's Home Security Holdings, Inc. (NON) 26,726 611,224 Chemed Corp. 25,823 1,036,277 Deluxe Corp. 39,046 450,200 Dun & Bradstreet Corp. (The) 14,028 1,066,128 EZCORP, Inc. Class A (NON) 85,082 1,154,563 Global Cash Access, Inc. (NON) 143,328 388,419 Pre-Paid Legal Services, Inc. (NON) 4,124 138,649 Communications equipment (0.8%) F5 Networks, Inc. (NON) 80,528 1,785,306 Computers (4.5%) ANSYS, Inc. (NON) 58,235 1,447,722 Blackbaud, Inc. 91,993 1,023,882 Brocade Communications Systems, Inc. (NON) 465,208 1,772,442 Cogent, Inc. (NON) 28,784 335,046 Emulex Corp. (NON) 173,860 992,741 Jack Henry & Associates, Inc. 70,778 1,259,848 Logitech International SA (Switzerland) (NON) 68,251 654,527 Logitech International SA (Switzerland) (VIRT - Exchange) (NON) 13,023 126,064 Micros Systems, Inc. (NON) 57,230 824,112 MTS Systems Corp. 27,902 730,753 Polycom, Inc. (NON) 75,627 1,062,559 SPSS, Inc. (NON) 16,789 431,142 Conglomerates (0.7%) AMETEK, Inc. 48,360 1,545,586 Construction (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 63,239 712,071 Perini Corp. (NON) 82,554 1,721,251 Consumer (1.4%) CSS Industries, Inc. 25,277 383,452 Helen of Troy, Ltd. (Bermuda) (NON) 79,516 832,533 Hooker Furniture Corp. 22,834 184,499 Scotts Miracle-Gro Co. (The) Class A 57,524 1,853,423 Consumer goods (0.8%) Blyth Industries, Inc. 47,314 161,341 Church & Dwight Co., Inc. 32,663 1,738,651 Consumer services (1.1%) Brink's Co. (The) 26,726 706,368 TrueBlue, Inc. (NON) 227,654 1,935,059 Electric utilities (1.8%) Alliant Energy Corp. 27,672 797,784 Avista Corp. 49,298 938,634 Northwestern Corp. 42,154 1,020,548 UniSource Energy Corp. 52,721 1,488,841 Electrical equipment (0.6%) Hubbell, Inc. Class B 42,915 1,330,365 Electronics (2.1%) International Rectifier Corp. (NON) 37,400 509,388 Intersil Corp. Class A 101,607 945,961 QLogic Corp. (NON) 115,142 1,303,407 Semtech Corp. (NON) 80,439 945,158 Synopsys, Inc. (NON) 67,031 1,240,074 Energy (oil field) (1.1%) Basic Energy Services, Inc. (NON) 61,481 590,218 Core Laboratories NV (Netherlands) 8,731 586,636 Dresser-Rand Group, Inc. (NON) 52,052 1,013,973 ION Geophysical Corp. (NON) 88,807 133,211 Key Energy Services, Inc. (NON) 103,558 353,133 Financial (0.1%) Advanta Corp. Class B 9,644 7,522 MGIC Investment Corp. 80,801 223,011 Forest products and packaging (1.1%) Packaging Corp. of America 47,251 670,964 Sealed Air Corp. 74,514 1,009,665 Sonoco Products Co. 40,248 922,887 Health-care services (4.3%) AMERIGROUP Corp. (NON) 65,772 1,839,643 IMS Health, Inc. 48,745 707,777 Lincare Holdings, Inc. (NON) 127,460 3,065,413 Medcath Corp. (NON) 27,257 171,447 Molina Healthcare, Inc. (NON) 48,745 854,987 Omega Healthcare Investors, Inc. (R) 98,142 1,435,817 Warner Chilcott, Ltd. Class A (Bermuda) (NON) 152,787 2,100,821 Homebuilding (0.5%) NVR, Inc. (NON) 2,969 1,265,061 Household furniture and appliances (0.1%) American Woodmark Corp. 16,051 241,568 Select Comfort Corp. (NON) 238,495 73,933 Insurance (7.2%) American Financial Group, Inc. 42,983 729,851 American Physicians Capital, Inc. 9,613 408,745 Amerisafe, Inc. (NON) 17,296 323,954 Aspen Insurance Holdings, Ltd. (Bermuda) 30,375 671,288 CNA Surety Corp. (NON) 47,464 785,529 Delphi Financial Group Class A 49,125 745,226 Employers Holdings, Inc. 1,545 20,919 Endurance Specialty Holdings, Ltd. (Bermuda) 40,879 1,114,362 Fidelity National Title Group, Inc. Class A 10,521 153,817 Hanover Insurance Group, Inc. (The) 30,901 1,249,018 Harleysville Group, Inc. 15,335 436,127 HCC Insurance Holdings, Inc. 41,907 981,043 IPC Holdings, Ltd. (Bermuda) 33,029 847,524 Mercury General Corp. 1,175 45,520 Odyssey Re Holdings Corp. 14,582 686,083 Phoenix Companies, Inc. (The) 22,773 39,853 Platinum Underwriters Holdings, Ltd. (Bermuda) 1,897 52,756 RenaissanceRe Holdings, Ltd. (Bermuda) 25,537 1,141,249 Safety Insurance Group, Inc. 42,245 1,479,420 SeaBright Insurance Holdings, Inc. (NON) 48,045 498,227 Selective Insurance Group 80,273 1,232,191 Stancorp Financial Group 35,522 917,178 State Auto Financial Corp. 3,409 75,339 W.R. Berkley Corp. 42,689 1,130,405 Willis Group Holdings, Ltd. (United Kingdom) 1,332 32,980 Zenith National Insurance Corp. 36,810 1,032,152 Investment banking/Brokerage (2.8%) Affiliated Managers Group (NON) 29,349 1,179,536 Eaton Vance Corp. 121,042 2,316,744 FBR Capital Markets Corp. (NON) 96,357 331,468 Federated Investors, Inc. 33,713 658,078 Investment Technology Group, Inc. (NON) 4,176 90,536 Janus Capital Group, Inc. 4,707 24,712 Jefferies Group, Inc. 47,106 543,603 Raymond James Financial, Inc. 2,542 47,052 SEI Investments Co. 52,100 660,107 Virtus Investment Partners, Inc. (NON) 1,138 6,896 Waddell & Reed Financial, Inc. Class A 51,822 731,727 Machinery (1.6%) AGCO Corp. (NON) 21,319 453,668 Applied Industrial Technologies, Inc. 83,906 1,324,876 Gardner Denver, Inc. (NON) 20,934 455,733 Manitowoc Co., Inc. (The) 129,068 709,874 Regal-Beloit Corp. 22,996 780,944 Manufacturing (0.6%) EnPro Industries, Inc. (NON) 40,685 744,536 Roper Industries, Inc. 18,250 750,805 Medical technology (1.0%) Conmed Corp. (NON) 23,272 364,207 Edwards Lifesciences Corp. (NON) 23,722 1,363,778 Invacare Corp. 30,879 588,554 Metals (0.8%) Carpenter Technology Corp. 31,910 526,515 Century Aluminum Co. (NON) 121,502 431,332 Reliance Steel & Aluminum Co. 36,620 810,401 Natural gas utilities (3.2%) AGL Resources, Inc. 29,202 900,298 Atmos Energy Corp. 40,546 995,404 Energen Corp. 26,795 782,682 National Fuel Gas Co. 23,726 710,831 Southwest Gas Corp. 35,762 921,229 UGI Corp. 40,685 1,032,178 WGL Holdings, Inc. 67,587 2,169,543 Office equipment and supplies (0.3%) Ennis Inc. 37,085 414,981 Steelcase, Inc. 69,649 300,884 Oil and gas (4.4%) Berry Petroleum Co. Class A 44,405 326,821 Cabot Oil & Gas Corp. Class A 47,414 1,303,411 Comstock Resources, Inc. (NON) 35,415 1,350,374 Encore Acquisition Co. (NON) 39,770 1,080,949 Forest Oil Corp. (NON) 36,547 548,205 Frontier Oil Corp. 44,999 642,586 Helmerich & Payne, Inc. 36,194 812,917 Petroleum Development Corp. (NON) 28,445 490,676 Swift Energy Co. (NON) 35,916 550,233 Tesoro Corp. 61,291 1,056,044 Unit Corp. (NON) 37,751 941,510 Vaalco Energy, Inc. (NON) 49,683 373,119 Whiting Petroleum Corp. (NON) 28,114 815,306 Pharmaceuticals (5.8%) Biovail Corp. (Canada) 155,024 1,694,412 Cephalon, Inc. (NON) 17,028 1,314,221 Emergent Biosolutions, Inc. (NON) 48,291 1,059,022 Endo Pharmaceuticals Holdings, Inc. (NON) 53,244 1,196,393 King Pharmaceuticals, Inc. (NON) 337,683 2,951,349 Medicis Pharmaceutical Corp. Class A 95,743 1,333,700 Watson Pharmaceuticals, Inc. (NON) 145,372 3,965,748 Publishing (%) Lee Enterprises, Inc. 162,232 50,292 Railroads (0.6%) GATX Corp. 62,778 1,512,950 Real estate (5.3%) Alexandria Real Estate Equities, Inc. (R) 692 41,063 Annaly Capital Management, Inc. (R) 3,461 52,400 Anworth Mortgage Asset Corp. (R) 8,237 51,069 Apartment Investment & Management Co. Class A (R) 20 178 Ashford Hospitality Trust, Inc. (R) 162,492 230,739 CB Richard Ellis Group, Inc. Class A (NON) 10,674 38,426 CBL & Associates Properties (R) 6,251 25,442 Colonial Properties Trust (R) 6,081 44,695 DiamondRock Hospitality Co. (R) 130,622 535,550 Douglas Emmett, Inc. (R) 4,521 42,045 Entertainment Properties Trust (R) 10,764 243,805 Essex Property Trust, Inc. (R) 1,253 82,761 FelCor Lodging Trust, Inc. (R) 57,350 83,158 First Industrial Realty Trust (R) 3,108 16,908 Hospitality Properties Trust (R) 100,694 1,351,313 Inland Real Estate Corp. (R) 10,348 102,135 Jones Lang LaSalle, Inc. 4,112 97,084 Kimco Realty Corp. (R) 42,322 608,590 Kite Realty Group Trust (R) 21,358 98,888 LaSalle Hotel Properties (R) 55,794 464,764 Lexington Corporate Properties Trust (R) 35,741 158,333 LTC Properties, Inc. (R) 39,357 814,296 Macerich Co. (The) (R) 20,327 299,620 Mack-Cali Realty Corp. (R) 2,784 56,571 MFA Mortgage Investments, Inc. (R) 8,099 46,407 Mid-America Apartment Communities, Inc. (R) 5,455 161,141 National Health Investors, Inc. (R) 83,462 2,174,185 National Retail Properties, Inc. (R) 114,478 1,651,918 Nationwide Health Properties, Inc. (R) 46,162 1,178,516 Pennsylvania Real Estate Investment Trust (R) 8,102 35,892 Ramco-Gershenson Properties (R) 6,532 32,137 Saul Centers, Inc. (R) 957 31,294 SL Green Realty Corp. (R) 3,102 48,732 Tanger Factory Outlet Centers (R) 8,191 248,187 Taubman Centers, Inc. (R) 53,539 1,062,749 Ventas, Inc. (R) 7,323 204,092 Retail (8.8%) Abercrombie & Fitch Co. Class A 36,670 654,560 Aeropostale, Inc. (NON) 153,802 3,246,760 AnnTaylor Stores Corp. (NON) 184,542 907,947 Books-A-Million, Inc. 112,278 262,731 Brown Shoe Co., Inc. 38,077 178,581 Buckle, Inc. (The) 22,711 480,338 Cato Corp. (The) Class A 18,885 249,849 Dollar Tree, Inc. (NON) 92,034 3,930,772 Jos. A. Bank Clothiers, Inc. (NON) 19,258 528,825 Nash Finch Co. 25,323 1,089,649 NBTY, Inc. (NON) 84,053 1,586,080 Systemax, Inc. 93,246 944,582 Timberland Co. (The) Class A (NON) 73,555 808,369 Toro Co. (The) 87,411 2,588,240 Wolverine World Wide, Inc. 171,283 3,107,074 Schools (1.7%) Career Education Corp. (NON) 184,027 4,011,789 Semiconductor (1.3%) Advantest Corp. ADR (Japan) 43,500 586,380 Hittite Microwave Corp. (NON) 22,265 570,429 KLA-Tencor Corp. 28,626 573,665 Lam Research Corp. (NON) 31,672 640,091 Novellus Systems, Inc. (NON) 53,027 731,242 Shipping (0.8%) Arkansas Best Corp. 33,167 775,776 General Maritime Corp. 50,415 535,407 Overseas Shipholding Group 14,116 503,941 Software (3.3%) Akamai Technologies, Inc. (NON) 104,986 1,415,211 Citrix Systems, Inc. (NON) 56,352 1,185,646 McAfee, Inc. (NON) 45,823 1,397,143 MicroStrategy, Inc. (NON) 20,597 797,104 Red Hat, Inc. (NON) 80,347 1,177,084 TIBCO Software, Inc. (NON) 215,598 1,153,449 Websense, Inc. (NON) 63,314 709,117 Staffing (0.2%) Administaff, Inc. 23,549 496,648 CDI Corp. 5,070 54,350 Technology (0.2%) CACI International, Inc. Class A (NON) 11,115 501,842 Technology services (2.8%) Acxiom Corp. 58,287 554,309 CSG Systems International, Inc. (NON) 19,856 287,912 FactSet Research Systems, Inc. 42,708 1,699,778 Fair Isaac Corp. 41,301 524,523 Global Payments, Inc. 43,354 1,504,812 IHS, Inc. Class A (NON) 28,249 1,237,306 LoopNet, Inc. (NON) 54,659 355,284 NIC, Inc. 86,261 460,634 Telecommunications (2.8%) ADTRAN, Inc. 61,696 934,694 CenturyTel, Inc. 103,211 2,801,147 NeuStar, Inc. Class A (NON) 93,326 1,271,100 Syniverse Holdings, Inc. (NON) 113,925 1,544,823 Textiles (0.2%) Maidenform Brands, Inc. (NON) 39,708 355,387 Perry Ellis International, Inc. (NON) 27,407 105,243 Tobacco (0.3%) Universal Corp. 19,894 608,359 Toys (1.4%) Hasbro, Inc. 123,584 2,982,082 Jakks Pacific, Inc. (NON) 20,613 378,042 Transportation services (0.4%) HUB Group, Inc. Class A (NON) 22,319 506,641 Pacer International, Inc. 53,973 464,168 Trucks and parts (1.7%) Autoliv, Inc. (Sweden) 130,743 2,404,364 Superior Industries International, Inc. 47,383 486,623 WABCO Holdings, Inc. 68,600 1,025,570 Total common stocks (cost $324,271,267) SHORT-TERM INVESTMENTS (2.3%)(a) Shares Value Federated Prime Obligations Fund 5,507,758 $5,507,758 Total short-term investments (cost $5,507,758) TOTAL INVESTMENTS Total investments (cost $329,779,025) (b) NOTES (a) Percentages indicated are based on net assets of $234,611,435 . (b) The aggregate identified cost on a tax basis is $330,341,521, resulting in gross unrealized appreciation and depreciation of $9,735,037 and $103,718,627, respectively, or net unrealized depreciation of $93,983,590. (NON) Non-income-producing security. (R) Real Estate Investment Trust. ADR American Depository Shares, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $287,724 for the period ended January 31, 2009. During the period ended January 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $83,546,080 and $101,412,413, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $236,231,867 $ Level 2 126,064 Level 3 Total $236,357,931 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: Putnam Mid Cap Value Fund The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (94.1%)(a) Shares Value Aerospace and defense (1.7%) L-3 Communications Holdings, Inc. 98,300 $7,767,666 Airlines (0.8%) UAL Corp. (NON) 395,600 3,734,464 Banking (5.0%) City National Corp. 117,600 4,070,136 Cullen/Frost Bankers, Inc. 82,500 3,611,025 First Citizens BancShares, Inc. Class A 49,800 6,965,028 TCF Financial Corp. 332,600 4,120,914 UMB Financial Corp. 103,300 4,001,842 Beverage (0.7%) Molson Coors Brewing Co. Class B 85,600 3,447,112 Building materials (1.2%) Stanley Works (The) 176,400 5,514,264 Coal (1.3%) Massey Energy Co. 395,600 6,005,208 Commercial and consumer services (1.3%) URS Corp. (NON) 179,200 6,101,760 Computers (0.5%) NCR Corp. (NON) 189,300 2,375,715 Construction (0.4%) USG Corp. (NON) 251,100 1,634,661 Consumer goods (4.1%) Church & Dwight Co., Inc. 96,800 5,152,664 Clorox Co. 78,500 3,936,775 Newell Rubbermaid, Inc. 570,500 4,609,640 Weight Watchers International, Inc. 233,900 5,335,259 Containers (1.3%) Owens-Illinois, Inc. (NON) 308,100 5,853,900 Distribution (0.7%) Genuine Parts Co. 99,800 3,195,596 Electric utilities (4.7%) Edison International 197,500 6,432,575 PG&E Corp. 165,400 6,396,018 Progress Energy, Inc. 113,080 4,378,458 Wisconsin Energy Corp. 100,300 4,471,374 Electrical equipment (1.0%) WESCO International, Inc. (NON) 261,500 4,816,830 Electronics (2.0%) Avnet, Inc. (NON) 263,400 5,220,588 Micron Technology, Inc. (NON) 1,118,300 4,160,076 Energy (oil field) (2.1%) National-Oilwell Varco, Inc. (NON) 173,033 4,574,993 Oceaneering International, Inc. (NON) 149,200 5,141,432 Engineering and construction (1.5%) Fluor Corp. 178,200 6,931,980 Financial (2.7%) CIT Group, Inc. 1,962,800 5,476,212 Nasdaq OMX Group, Inc. (The) (NON) 318,900 6,958,398 Gaming and lottery (1.6%) International Game Technology 308,400 3,269,040 Scientific Games Corp. Class A (NON) 311,100 3,910,527 Health-care services (7.8%) AmerisourceBergen Corp. 215,500 7,826,960 Coventry Health Care, Inc. (NON) 165,700 2,507,041 Mednax, Inc. (NON) 289,400 9,715,158 Omnicare, Inc. 558,030 15,602,519 Insurance (9.3%) Fidelity National Title Group, Inc. Class A 520,000 7,602,400 Hartford Financial Services Group, Inc. (The) 192,000 2,526,720 HCC Insurance Holdings, Inc. 165,500 3,874,355 Marsh & McLennan Cos., Inc. 300,300 5,804,799 PartnerRe, Ltd. (Bermuda) 62,700 4,108,731 Reinsurance Group of America, Inc. Class A 46,950 1,672,829 W.R. Berkley Corp. 322,000 8,526,560 Willis Group Holdings, Ltd. (United Kingdom) 349,600 8,656,096 Investment banking/Brokerage (3.5%) Ameriprise Financial, Inc. 258,062 5,199,949 Eaton Vance Corp. 175,500 3,359,070 State Street Corp. 322,500 7,504,575 Machinery (1.0%) Kennametal, Inc. 277,300 4,447,892 Manufacturing (1.3%) General Cable Corp. (NON) 365,900 6,022,714 Media (0.9%) Interpublic Group of Companies, Inc. (The) (NON) 1,196,100 3,983,013 Medical technology (2.1%) Boston Scientific Corp. (NON) 628,900 5,578,343 Hologic, Inc. (NON) 357,300 4,212,567 Metals (3.1%) Freeport-McMoRan Copper & Gold, Inc. Class B 145,000 3,645,300 Nucor Corp. 48,400 1,974,236 Steel Dynamics, Inc. 825,400 8,765,748 Natural gas utilities (2.8%) National Fuel Gas Co. 233,500 6,995,660 Questar Corp. 167,600 5,695,048 Oil and gas (3.9%) Cabot Oil & Gas Corp. Class A 244,300 6,715,807 Frontier Oil Corp. 162,500 2,320,500 Newfield Exploration Co. (NON) 332,100 6,372,999 Pioneer Natural Resources Co. 163,700 2,396,568 Pharmaceuticals (1.5%) Sepracor, Inc. (NON) 440,800 6,700,160 Real estate (3.7%) Annaly Capital Management, Inc. (R) 624,990 9,462,349 Boston Properties, Inc. (R) 77,400 3,351,420 ProLogis Trust (R) 162,100 1,622,621 Simon Property Group, Inc. (R) 64,600 2,776,508 Retail (7.8%) Abercrombie & Fitch Co. Class A 429,400 7,664,790 BJ's Wholesale Club, Inc. (NON) 245,311 7,035,519 Gap, Inc. (The) 624,800 7,047,744 OfficeMax, Inc. 677,500 3,733,025 Ross Stores, Inc. 198,900 5,851,638 Sally Beauty Holdings, Inc. (NON) 955,895 4,521,383 Schools (0.8%) Apollo Group, Inc. Class A (NON) 47,200 3,844,912 Semiconductor (3.7%) Atmel Corp. (NON) 3,032,000 10,126,880 Maxim Integrated Products, Inc. 510,500 6,753,915 Shipping (1.8%) Con-way, Inc. 230,780 5,084,083 DryShips, Inc. (Greece) 470,800 3,121,404 Software (2.6%) Amdocs, Ltd. (Guernsey) (NON) 255,200 4,317,984 McAfee, Inc. (NON) 256,620 7,824,344 Technology services (0.7%) Expedia, Inc. (NON) 337,200 3,011,196 Toys (1.2%) Mattel, Inc. 391,600 5,556,803 Total common stocks (cost $534,484,079) SHORT-TERM INVESTMENTS (4.6%)(a) Shares Value Federated Prime Obligations Fund 21,133,967 $21,133,967 Total short-term investments (cost $21,133,967) TOTAL INVESTMENTS Total investments (cost $555,618,046)(b) NOTES (a) Percentages indicated are based on net assets of $459,921,092 . (b) The aggregate identified cost on a tax basis is $558,444,251, resulting in gross unrealized appreciation and depreciation of $24,447,577 and $129,162,896, respectively, or net unrealized depreciation of $104,715,319. (NON) Non-income-producing security. (R) Real Estate Investment Trust. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $359,640 for the period ended January 31, 2009. During the period ended January 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $210,342,624 and $234,730,329, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $453,728,932 $ Level 2 Level 3 Total $453,728,932 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009
